Citation Nr: 0416538	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits in accordance with 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  He died in October 2000.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Boston, Massachusetts, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

As discussed below, in light of the Board's grant of 
entitlement to service connection for the cause of the 
veteran's death, the Board finds that the claim of 
entitlement to DIC benefits in accordance with 38 U.S.C.A. § 
1318, is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) 
(the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  The provisions of 
§ 1318 provide for payments in certain circumstances "as 
if" the cause of death were service connected.  Since the 
Board has found that the cause of death is service connected, 
the claim under § 1318 will be dismissed as moot.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in June 2002.  At that hearing, the 
appellant pointed out that the RO granted her apportionment 
payments based on her husband's VA benefits.  The payments 
became effective in July 2000.  It appears that the appellant 
is requesting an earlier effective date in March 2000 for the 
grant of apportionment payments.  This is referred to the RO 
for appropriate development.  


FINDINGS OF FACT

1.  Prior to his death, the veteran had established service 
connection for posttraumatic stress disorder (PTSD), rated as 
100 percent disabling.  

2.  It is at least as likely as not that the veteran's 
service-connected PTSD caused or aggravated the hypertensive 
heart disease that caused his death.


CONCLUSION OF LAW

The veteran's service connected psychiatric disorder 
contributed substantially and materially to the death of the 
veteran.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that her husband's service-connected 
psychiatric disability contributed to his death.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  Moreover, it appears that the 
appellant submitted additional evidence (in regard to her 
current claim) to the Board in September 2002, without a 
waiver of RO review.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist or remand the case for RO's 
review of the additional evidence.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in October 2000, and 
that the immediate cause of death was hypertensive heart 
disease.  Prior to his death, the veteran had established 
service connection for PTSD, rated as 100 percent disabling.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in June 2002.  The appellant reported the 
veteran's medical, service and social history.  She also 
described his symptoms and their life together.  

The claims folder was forwarded to a VA psychiatrist for the 
purpose of obtaining a medical opinion with respect to the 
veteran's psychiatric disability contributing to his death.  
The psychiatrist, in an opinion dated in February 2004, noted 
that a study was conducted on Vietnam veterans.  This study 
found that veterans with PTSD who saw heavy combat were 50 to 
150 percent more likely to have serious diseases (including 
circulatory, digestive, musculoskeletal, respiratory, and 
infectious diseases) 20 years after service when compared 
with non-PTSD veterans who saw limited combat.  He also noted 
that several pre-service and post-service risk factors were 
taken into consideration including socioeconomic status, 
alcohol abuse, and cigarette smoking.  The psychiatrist 
concluded that it was at least as likely as not that the 
veteran's PTSD caused or aggravated the hypertensive heart 
disease that caused his death.  Further, that it was at least 
as likely as not that the veteran's PTSD caused or aggravated 
the veteran's alcoholism.  Finally, the psychiatrist 
determined that it was at least as likely as not that the 
veteran's alcoholism caused or contributed substantially or 
materially to the cause of death from hypertensive heart 
disease.   



Criteria and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

Considering the evidence of record, the Board concludes that 
the veteran's psychiatric disability contributed materially 
and substantially to his death.  A service-connected 
disability is a contributory cause of death if it contributed 
substantially or materially, combined with other causes, and 
aided or lent assistance toward death.  38 C.F.R. § 3.312(c).  
In this case, giving the appellant the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the medical opinion indicates that the 
veteran's psychiatric disability was a material cause leading 
eventually to his death.  Still further, there is no 
probative evidence to suggest that the psychiatric disability 
was not a contributing factor.  The preponderance of the 
evidence favors the claim.  Consequently, service connection 
for the cause of death is warranted.


ORDER

Service connection for the cause of death is granted.  

The claim for DIC under 38 U.S.C.A. § 1318 is dismissed as 
moot.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



